         Case 1:16-cv-01724-RC Document 93 Filed 11/28/18 Page 1 of 8



               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA



WILDEARTH GUARDIANS and
PHYSICIANS FOR SOCIAL
RESPONSIBILITY,

            Plaintiffs,

    v.

RYAN ZINKE,
MICHAEL NEDD, and                              Case No. 1:16-cv-01724-RC
U.S. BUREAU OF LAND MANAGEMENT,

            Federal Defendants,

STATE OF WYOMING, STATE OF
COLORADO, STATE OF UTAH,
WESTERN ENERGY ALLIANCE,
PETROLEUM ASSOCIATION OF
WYOMING, and AMERICAN
PETROLEUM INSTITUTE,

            Intervenor Defendants.



    SUPPLEMENTAL BRIEF IN RESPONSE TO ORDER (ECF_88)
         Case 1:16-cv-01724-RC Document 93 Filed 11/28/18 Page 2 of 8



                                 INTRODUCTION

      On October 22, 2018, this Court directed the parties to provide supplemental

briefs “regarding whether, after the leasing stage, [the Bureau of Land Management]

may institute a blanket ban on drilling across the leases at issue here, based on policy

considerations.” (ECF_88). The answer to this question is straightforward: No. But

the question presented and its unequivocal answer are not dispositive in this case.

      As explained in previous briefs, in order to avoid speculation and surmise, the

proper stage in the permitting process to evaluate the climate impacts from oil and

gas extraction, including indirect effects, is at the Application for Permit to Drill

(APD) stage. (ECF_62-1); (ECF_81). It is only at that stage that the Bureau will

have the detailed information necessary to conduct that analysis. (Id.). And while

the Bureau cannot issue a blanket denial of all permit applications based on a policy

decision, the agency can put reasonable restrictions on a permit to drill or deny the

permit outright, provided that the agency’s decision is supported by the

administrative record and is not arbitrary, capricious, or contrary to law. It is for

these reasons that the Bureau properly deferred the site- and project-specific

National Environmental Policy Act (NEPA) analysis to the APD stage for the

challenged leases.




                                           1
          Case 1:16-cv-01724-RC Document 93 Filed 11/28/18 Page 3 of 8



   I.      The Bureau cannot issue a blanket denial of all drilling permits based
           on a policy decision.

        As an initial matter, a blanket denial of all drilling permits based on an

Executive Branch policy decision would be inconsistent with Congress’s statutory

command in the Mineral Leasing Act (MLA) and the Federal Onshore Oil and Gas

Leasing Reform Act of 1987 (FOOGLRA). See 30 U.S.C. §§ 181-287. In those

statutes, Congress charged the Department of the Interior (i.e., the Bureau) with

making federal mineral resources available to private industry for extraction in order

to meet the nation’s energy and resource needs. Id.; (AR3379). In the absence of a

Congressional directive stating otherwise, a blanket denial of drilling permits under

valid leases would run counter to the MLA and FOOGLRA. This is implicitly

reflected by the Bureau’s oil and gas permitting regulations, which do not provide

for a blanket denial of APDs. See generally 43 C.F.R. Subchapter C. In short, given

the existence of the MLA and FOOGLRA, any blanket denial based solely on policy

considerations would be contrary to law.

        Moreover, when the Bureau issues an oil and gas lease, that lease constitutes

a “valid existing right” that the Bureau intends to honor. Barlow v. Haun, Inc., 118

Fed. Cl. 597, 610 (2014). A blanket denial of all drilling permits based on a policy

decision would constitute a refusal to review each APD. Id. at 622-623. This blanket

refusal would likely constitute breach of contract by the Bureau. See id. For these


                                           2
           Case 1:16-cv-01724-RC Document 93 Filed 11/28/18 Page 4 of 8



reasons, the Bureau cannot impose a blanket denial of all drilling permits based on

a policy decision.

   II.      The Bureau can condition or deny an Application for Permit to Drill
            based on the agency’s NEPA analysis.

         While the Bureau cannot issue a blanket denial of all drilling permits based

on a policy decision, the agency has flexibility at the APD stage to react to its site-

or project-specific NEPA analysis, provided that the Bureau’s decision is adequately

supported by the facts and applicable law. “[B]ased on site or project-specific

environmental analysis, [conditions of approval can] be applied at the APD [] stage,

and at subsequent development stages, to mitigate the potential impacts from oil and

gas operations within existing lease areas, providing the leaseholder’s right to

develop the lease remains intact.” Barlow, 118 Fed. Cl. at 610. This is reflected in

the Bureau’s regulations, which state that the agency “shall” respond to an APD in

one of three ways: (1) approve the APD; (2) disapprove the APD; or (3) delay a

decision, with justification. 43 C.F.R. § 3162.3-1(h). The Bureau’s Onshore Oil and

Gas Order Number 1 also recognizes this. 72 Fed. Reg. 10308, 10334 (Mar. 7, 2007).

So long as the Bureau adequately justifies its decision, the agency can choose to take

any of these three steps in response to an APD. See 5 U.S.C. § 706. That provides




                                           3
         Case 1:16-cv-01724-RC Document 93 Filed 11/28/18 Page 5 of 8



the Bureau with the flexibility to react to the NEPA analysis conducted at the APD

stage, should the agency chose to do so.1

                                 CONCLUSION
      Because the Bureau cannot know or mitigate the impacts from oil and gas

extraction, including indirect effects, until the APD stage, in preparing the Wyoming

Lease Sale Environmental Assessments, the Bureau complied with NEPA by

deferring that site- and project-specific analysis to the APD stage. Plaintiffs’

challenge should be rejected and the Bureau’s decisions affirmed.




1
  The States are unaware of an APD denial based solely on the Bureau’s concern
with climate-related impacts. Accordingly, to the States’ knowledge, the legality of
such a denial has not yet been tested.
                                            4
       Case 1:16-cv-01724-RC Document 93 Filed 11/28/18 Page 6 of 8



SUBMITTED this 28th day of November, 2018.

                                  /s/ Erik Petersen
                                  James Kaste
                                  Deputy Attorney General
                                  Erik E. Petersen*
                                  Senior Assistant Attorney General
                                  Wyoming Attorney General’s Office
                                  2320 Capitol Avenue
                                  Cheyenne, WY 82002
                                  Telephone: 307-777-6946
                                  Facsimile: 307-777-3542
                                  james.kaste@wyo.gov
                                  erik.petersen@wyo.gov
                                  *Counsel of Record

                                  Counsel for State of Wyoming

                                  CYNTHIA H. COFFMAN
                                  Attorney General

                                  /s/ Glenn E. Roper (with permission)
                                  Glenn E. Roper*
                                  Deputy Solicitor General
                                  Colorado Department of Law
                                  1300 Broadway
                                  10th Floor
                                  Denver, CO 80203
                                  Phone: 720-508-6562
                                  Email: glenn.roper@coag.gov
                                  *Counsel of Record

                                  Counsel for the State of Colorado


                                  /s/ Anthony L. Rampton (with permission)
                                  Anthony L. Rampton *
                                  Kathy A.F. Davis
                                  Assistant Attorney General
                                  David Halverson
                                    5
Case 1:16-cv-01724-RC Document 93 Filed 11/28/18 Page 7 of 8



                           Special Assistant Attorney General
                           5110 State Office Building
                           Salt Lake City, UT 84114-2477
                           801-537-9801
                           arampton@utah.gov
                           kathydavis@utah.gov
                           dhalverson@utah.gov
                           *Counsel of Record

                           Counsel for the State of Utah




                             6
        Case 1:16-cv-01724-RC Document 93 Filed 11/28/18 Page 8 of 8




                         CERTIFICATE OF SERVICE

I hereby certify that on the 28th day of November, 2018, the foregoing pleading
was served by the Clerk of the U.S. District Court of Columbia through the Court’s
CM/ECF system, which will send notification of such filing to other participants in
this case.


                                             /s/ Erik Petersen
                                             Wyoming Attorney General’s Office




                                         7
